Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darlene Ball-Rice appeals the district court’s order granting summary judgment to Defendant in her employment discrimination action alleging workplace harassment based on her race and gender and retaliation. On appeal, Ball-Rice’s sole contention is that her counsel was ineffective. However, a litigant in a civil action has no constitutional or statutory right to effective assistance of counsel. Sanchez v. United States Postal Serv., 785 F.2d 1236, 1237 (5th Cir.1986); see Pitts v. Shinseki, 700 F.3d 1279, 1284-86 (Fed.Cir.2012) (collecting cases recognizing rule), cert. denied, - U.S. -, 133 S.Ct. 2856, 186 L.Ed.2d 910 (2013).
Accordingly, we grant leave to proceed in forma pauperis and affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.